PER CURIAM.
On the authority of State v. C.C., 449 So.2d 280 (Fla. 3d DCA 1983) (en banc), we dismiss the State’s appeal from an order of dismissal and suppression and decline to treat the proceeding as a petition for certio-rari. We certify direct conflict with State v. J.P.W., 433 So.2d 616 (Fla. 4th DCA 1983) and State v. W.A.M., 412 So.2d 49 (Fla. 5th DCA 1982), rev. denied, 419 So.2d 1201 (Fla.1982) and that this decision passes upon the following question of great public importance:
Does the State have the authority to file appeals in juvenile cases, and, if not, may this court review by certiorari either an order dismissing a count of a petition for delinquency or one suppressing evidence in such a case?